                  Case 2:19-cv-00820-JLR Document 18 Filed 07/01/20 Page 1 of 3




 1   Michael J. Kapaun, WSBA #36864                                       Honorable James L. Robart
 2   Steven J. Dixson, WSBA # 38101
     WITHERSPOON ∙ KELLEY
 3   422 W. Riverside Avenue, Suite 1100
     Spokane, WA 99201-0300
 4   Phone: (509) 624-5265
     Fax: (509) 458-2728
 5
     mjk@witherspoonkelley.com
 6   sjd@witherspoonkelley.com

 7   Attorneys for defendants Nationstar Mortgage LLC
     d/b/a Mr. Cooper and Deutsche Bank National Trust
 8   Company Americas, as Trustee for Residential Accredit
     Loans, Inc., Mortgage Asset-Backed Pass-Through
 9
     Certificates, Series 2006-QO5
10

11                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12

13   TERRY CORROTHERS,
                                                        No. 2:19-cv-00820-JLR
14
                             Plaintiff,                  STIPULATION TO DISMISS WITH
15                                                       PREJUDICE
              vs.
16
     NATIONSTAR MORTGAGE LLC d/b/a MR.
17
     COOPER; DEUTSCHE BANK TRUST
18   COMPANY AMERICAS, AS TRUSTEE FOR
     RESIDENTIAL ACCREDIT LOANS, INC.
19   MORTGAGE ASSET-BACKED PASS-
     THROUGH CERTIFICATES, SERIES 2006-
20   QQ5; and DOES 1-10, inclusive,
21
                             Defendants.
22

23
              Plaintiff Terry Corrothers and defendants Nationstar Mortgage LLC d/b/a Mr. Cooper and
24
     Deutsche Bank National Trust Company Americas, as Trustee for Residential Accredit Loans,
25

26   Inc., Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QO5 stipulate to dismiss all

27
      STIPULATION TO DISMISS WITH PREJUDICE- 1
      Case No. 2:19-cv-00820-JLR

                                                        422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                        Spokane, Washington 99201-0300        Fax: 509.458.2728

     {S2044187; 1 }
                  Case 2:19-cv-00820-JLR Document 18 Filed 07/01/20 Page 2 of 3



     claims in this action, with prejudice, each party to bear its own attorneys' fees and costs.
 1

 2            A proposed order is submitted herewith.

 3             Respectfully submitted, this 1st day of July, 2020.

 4    WASHINGTON'S LAW FIRM                                    WITHERSPOON · KELLEY
 5
      s/Steve Dashiak via electronic approval 7/1/2020         s/ Michael J. Kapuan
 6    Steve Dashiak, WSBA #39836                               Michael J. Kapuan, WSBA #36864
      Washington's Law Firm                                    Steven J. Dixson, WSBA #38101
 7    P.O. Box 69797                                           422 W. Riverside Avenue, Suite 1100
      Seatac, Washington 98168-8797                            Spokane, WA 99201-0300
 8    Telephone: (844) 486-9797                                Telephone: (509) 624-5265
      Email: steve@washingtonlawfirm.com                       Fax: (509) 458-2728
 9                                                             Email: mjk@witherspoonkelley.com
      Attorney for plaintiff Terry Corrothers                  Email: sjd@witherspoonkelley.com
10
                                                               Attorneys for defendants Nationstar
11                                                             Mortgage LLC d/b/a Mr. Cooper and
12                                                             Deutsche Bank National Trust
                                                               Company Americas, as Trustee for
13                                                             Residential Accredit Loans, Inc.,
                                                               Mortgage Asset-Backed Pass-Through
14                                                             Certificates, Series 2006-QO5
15

16

17

18

19

20

21

22

23

24

25

26

27
      STIPULATION TO DISMISS WITH PREJUDICE- 2
      Case No. 2:19-cv-00820-JLR

                                                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                           Spokane, Washington 99201-0300        Fax: 509.458.2728

     {S2044187; 1 }
                  Case 2:19-cv-00820-JLR Document 18 Filed 07/01/20 Page 3 of 3



                                       CERTIFICATE OF SERVICE
 1

 2
              I hereby certify that on the 1st day of July 2020,
 3
           1.    I caused to be electronically filed the foregoing with the Clerk of the Court using
 4   the CM/ECF System which will send notification of such filing to the following:
 5
                                               Steve Dashiak
 6                                     Consumer Defense Law Group
                                         2973 Harbor Blvd., Ste. 594
 7                                         Costa Mesa, CA 92626
                                      steve@washingtonslawfirm.com
 8
             2.     I hereby certify that I have caused to be mailed by United States Postal Service
 9
     the foregoing to the following non-CM/ECF participants at the address listed below:
10
                                               Julia Simmons
11                                          506 2nd Ave, Ste. 1400
                                          Seattle, WA 98104-2329
12                                     juliaesq@aspenlawgroup.com
13
           3.      I hereby certify that I have mailed by United States Postal Service the foregoing
14   document to the following CM/ECF participants at the address listed below: None.

15          4.      I hereby certify that I have hand-delivered the foregoing document to the
     following participants at the addresses listed below: None.
16

17
                                                    s/ Michael J. Kapaun
18                                                  Michael J. Kapaun, WSBA No. # 36864

19

20

21

22

23

24

25

26

27
      STIPULATION TO DISMISS WITH PREJUDICE- 3
      Case No. 2:19-cv-00820-JLR

                                                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                           Spokane, Washington 99201-0300        Fax: 509.458.2728

     {S2044187; 1 }
